      Case 2:19-cv-13293-MLCF-DMD Document 13 Filed 02/11/20 Page 1 of 3



#1462425                                                                                      1093.20519
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


GENESIS VENTURE LOGISTICS, LLC                      CIVIL ACTION NO: 2:19-cv-13293

VERSUS                                              DISTRICT JUDGE:
                                                    MARTIN L.C. FELDMAN
DUNHAM-PRICE GROUP, LLC,
AND                                                 MAGISTRATE JUDGE:
DP AGGREGATES, LLC                                  DANA DOUGLAS


              EX PARTE MOTION TO WITHDRAW AS COUNSEL OF RECORD

           NOW INTO COURT, comes undersigned counsel for the Plaintiff, Genesis Venture

Logistics, LLC (“Genesis”), who respectfully move the Court to withdraw the undersigned, Gavin

H. Guillot (#31760) and Elizabeth B. McIntosh (#36575), as counsel of record pursuant to Local

Rule 83.2.11.

           As good cause for filing the instant Motion, Genesis has advised that it anticipates filing

for either Chapter 7 or Chapter 11 bankruptcy in the near future and Genesis is unable to pay for

the legal services of the undersigned. Based upon this representation from Genesis, the

undersigned have moved to withdraw as counsel of record from the only other case in which they

are representing Genesis, which is pending before Section A of this Court the matter styled, River

Ventures, LLC v. Genesis Venture Logistics, LLC, no. 2:19-cv-12376 (Zainey, J.). Section A

granted that motion on February 4, 2020, per Rec. Doc. 10 in that case.

           The undersigned have notified Genesis, both its owner, Ms. Lorraine Hyde, and its other

outside counsel, Mr. Paul Lynch, in writing via email of the intention to withdraw and by certified

mail of this pleading, including providing all relevant information regarding the status of the case

on the Court's docket and upcoming deadlines and Court appearances. Specifically, the

undersigned notified Ms. Hyde and Mr. Lynch of the intention to withdraw by email on December
                                                    1
     Case 2:19-cv-13293-MLCF-DMD Document 13 Filed 02/11/20 Page 2 of 3



30, 2019, and on January 15, 17 and 20, 31, and February 4, 2020. On February 5, 2020, the

undersigned notified the defendants’ counsel of their intention to withdraw and have since received

no indication of any objection. This Motion is made early in this litigation prior to trial date being

set, any Scheduling Order being issued, or any discovery occurring and thus would not cause

prejudice to Genesis or to the defendants by allowing the undersigned to withdraw. Presently, there

are no motions or other pending issues on the Court’s docket.

       It is the undersigned’s understanding that Mr. Lynch is representing Genesis in connection

with Genesis’ anticipated bankruptcy filing. Per Local Rule 83.2.11, the undersigned have

requested advices if Mr. Lynch would be substituting pro hac vice as counsel of record for Genesis

and have received no response. The undersigned have also requested Genesis’ consent to this

Motion on January 31 and has neither received consent nor any objection, yet it appears that

Genesis should be able to secure substitute counsel of record and undersigned’s withdrawal should

not have a material adverse effect on Genesis. See Cameco Indus., Inc. v. La. Cane Manufacturing,

Inc., No. 1995 WL 529847, *2 (E.D. La. Sept. 6, 1995) (Vance, J.). Consequently, per Local Rule

83.2.11, the address of record for Genesis is:

               10 St. Ann Drive
               Mandeville, LA 70471

       Genesis, through Ms. Hyde, may be reached by telephone at (985) 789-2052, and Mr.

Lynch may be reached at (724) 654-6666.

       WHEREFORE, the undersigned pray that this Honorable Court grant the Motion to

Withdraw Gavin H. Guillot (#31760) and Elizabeth B. McIntosh (#36575) as counsel of record for

Genesis.




                                                  2
     Case 2:19-cv-13293-MLCF-DMD Document 13 Filed 02/11/20 Page 3 of 3



                                                Respectfully submitted:

                                                _/s/ Gavin H. Guillot___________________
                                                Gavin H. Guillot, T.A. (#31760)
                                                Elizabeth B. McIntosh (#36575)
                                                PUSATERI, JOHNSTON, GUILLOT &
                                                GREENBAUM
                                                1100 Poydras Street, Suite 2250
                                                New Orleans, Louisiana 70163
                                                Telephone: (504) 620-2500
                                                Facsimile: (504) 620-2510
                                                Gavin.Guillot@pjgglaw.com
                                                Elizabeth.McIntosh@pjgglaw.com
                                                Attorneys for Genesis Venture Logistics, LLC


                           LOCAL RULE 83.2.11 CERTIFICATE

       The undersigned certifies that Genesis has been notified of all deadlines and pending court
appearances both by email at the confirmed email address of record and that such has been
forwarded by U.S. Certified Mail this date to Genesis and counsel for the plaintiff in this action.

                                   ___/s/ Gavin H. Guillot___




                                                3
